DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-3, 5, 8-10, 12, 15, 16 and 18 are rejected. 
Claims 4, 6, 7, 11, 13, 14, 17, 19 and 20 are objected to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5, 8-10, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, United States Patent No. 10,380,248, in view of Havelka et al. (“Havelka”), United States Patent Application Publication No. 2017/0295187.

As per claim 1, Lai discloses a method, comprising: 
receiving, through a user interface by a computer operating a data enrichment engine, an abbreviated domain name ([Col 18, lines 19-28] wherein the domain search string is received from a user interface that contains an acronym (abbreviated domain name));
obtaining, by the data enrichment engine, web content source code corresponding to the abbreviated domain name ([Col 18, lines 19-38] wherein a web crawl is performed from titles and descriptions of web pages (source code) from domain names with acronym pairs (abbreviated domain names)); 
extracting, by the data enrichment engine, textual content from the web content source code corresponding to the abbreviated domain name ([Col 18, lines 56-67] and [Col 19 lines 1-10] wherein textual content from title and description source code is extracted and the full meaning of the acronym is extracted, such as virtual reality);
determining, by the data enrichment engine from the textual content, a set of words with initial characters that match characters of the abbreviated domain name to thereby establish a relationship between the set of words and the abbreviated domain name ([Col 19 lines 1-10] wherein VR is associated with virtual reality); recording, by the data enrichment engine, the relationship between the set of words and the abbreviated domain name ([Col 19 lines 1-10] wherein textual content from title and description source code is extracted and the full meaning of the acronym is extracted, such as virtual reality, which is associated with the acronym in an acronym database); but does not disclose determining, by the data enrichment engine, whether a candidate domain name of the set of words and the abbreviated domain name are owned by same entity, the determining comprising querying a WHOIS server with the set of words and comparing a result returned by the WHOIS server with information associated with the ([0060] wherein the owner is compared for multiple domains to determine if the domain is malicious); and providing, by the data enrichment engine, the candidate domain name to a downstream computing facility for domain name classification ([0076] wherein based on the information, the domain is classified as malicious or not).
Lai receives an abbreviated domain name and determines the different abbreviation/acronyms within those domain names by evaluating web page source data. One could take the expanded abbreviation data, and the initial domain search string in Lai with the WHOIS owner query in Havelka to teach the claimed invention. While Havelka does not expressly describe the abbreviated domain, one could just compare the abbreviated domain from Lai with the candidate domains in Havelka and the result would be the same. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the tested candidate domains in Havelka can be replaced with the abbreviated domain in Lai and the results would be predictable since the 


As per claim 2, note the rejection of claim 1 where Lai and Havelka are combined. The combination teaches the method according to claim 1. Lai further discloses wherein the characters of the abbreviated domain name comprise a letter, a number, a hyphen, or a combination thereof in one or more languages ([Col 18, lines 45-55] wherein the VR example describes a letter in the English language).  

As per claim 3, note the rejection of claim 1 where Lai and Havelka are combined. The combination teaches the method according to claim 1. Lai further discloses wherein the determining the set of words comprises capturing a number of consecutive words from the textual content and comparing an initial character from each of the number of consecutive words with the characters of the abbreviated domain name ([Col 18, lines 56-67] and [Col 19 lines 1-10] wherein Server 110 may then search the title and/or domain name description for one or more tokens beginning with the letter v matching the token "vr" in the tokenized domain name.  In this example, server 110 may identify the phrase "VIRTUAL REALITY" in the description in the meta tag as matching the token "vr" in the tokenized domain name, and determine that it meets the requirements of the similar word sequence.)

As per claim 5, note the rejection of claim 1 where Lai and Havelka are combined. The combination teaches the method according to claim 1. Lai further discloses wherein the set of words with the initial characters that match the characters of the abbreviated domain name is selected, based on a frequency of occurrences in the textual content, from sets of words having same initial characters that match the characters of the abbreviated domain name ([Col 17, lines 58-67] wherein only popular co-occurred words are selected i.e. wherein popular means based on frequency).  

As per claim 8, claim 8 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 



As per claim 16, claim 16 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 4, 6, 7, 11, 13, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158